DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bottler et al (2009/0252921 A1: figures 1-3; paragraphs 2, 4, 40-42, 45-48, 51-54 and 61).
Bottler et al teach a honeycomb sandwich panel comprising: a honeycomb core (12), upper and lower curable adhesive layers (20, 20) and thermoplastic films (16, 16).  The reference states that the thermoplastic films are impervious to resin and only minimally pervious to gases, see paragraph 41.  It is noted that the claim recites amorphous, but not entirely amorphous or a percentage of crystallinity.  The film (16) is inherently partially amorphous.
Bottler et al teach a method of positioning adhesive layers (20, 20) on either side of a honeycomb core (12) and a pair of thermoplastic barrier layers (16) on the adhesive layers, fabric layers (241, 242) are placed on the barrier layers.  The assembly is placed within a vacuum bag (48) as illustrated in figure 3.  The vacuum is drawn before substantial heating to evacuate the honeycomb core before curing of the adhesive, see paragraph 61.  After curing of the adhesive, liquid matrix resin is introduced to the fabric layers and cured under vacuum.  The adhesive layers are slightly cured by hot air to provide slight tackiness to apply to the honeycomb which is before laying up of the barrier layers, see paragraph 51.  The reference also details cutting of the various layers, see paragraphs 51 and 52.  The edges of the barrier sheets (161, 162) overlap and can be closed by welding, paragraph 52.
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (AU 2007219544 B2: figure 1 and page 10, lines 6-15).
Hansen teaches a molding apparatus comprising: a mold (18), lower resin distribution net or fiber mat (11), upper resin distribution layers (9 and 10) and a vacuum bag (19) to enclose the assembly upon the mold for resin infusion vacuum molding of a composite article.  The reference to the method claim is intended use and the structure of Hansen et al is capable of molding such an assembly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bottler et al taken together with Hansen et al.
Bottler et al disclose all claimed features except for a lower distribution medium under the lay-up.
Hansen et al disclose a lay-up on a mold in a vacuum bagging process wherein upper and lower resin distribution layers are used to distribute the resin.
It would have been obvious at the time of the effective filing date to modify the process of Bottler et al by using a lower resin distribution medium as disclosed by Hansen et al for the purpose of ensuring quick and thorough infiltration of the dry fibers within the mold to reduce the overall porosity of the final fiber reinforced resin article.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bottler et al taken together with Japanese reference (3676678 B2: figures 1-5 and paragraphs 11-12 and 18-20).
Bottler et al disclose all claimed features except for a CNC cutting step of laying down the assembly on the mold.
The Japanese reference discloses a composite lay-up apparatus which comprises laser cutting devices controlled by a computer and a CNC controlled roller that picks up and deposits the cut layers according to the desired lay-up.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Bottler et al by using a computer controlled cutting and placement device as disclosed by the Japanese reference as such was a well-known manner of assembling lay-ups for fiber reinforced article molding.  It would have been further obvious to cut the infusion plies as such are disposable layers that are normally cut to the desired size of the article.  It would also have been further obvious to use the device of the Japanese reference to place such additional layers to automate the process, thus avoiding operator variance and exposure of the operators to a dangerous environment.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al taken together with the Japanese reference.
Hansen et al disclose all mold features except for a CNC cutting device for preparing the lay-up assembly.
The Japanese reference discloses a computer controlled cutting and handling assembly to form composite lay-ups.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Hansen et al by using a computer controlled cutting and handling assembly as disclosed by the Japanese reference for the purpose of automating the cutting and placement of the individual layers of the lay-up assembly to avoid operator variances.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bottler et al taken together with Palmer et al (4,942,013: figure 12).
Bottler et al disclose all claimed features except for the resin to be fed from the center of the mold.
Palmer et al disclose a method of resin infusion molding of a dry fiber material on a mold (174) having a central resin gate (242) as illustrated in figure 12.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Bottler et al by using a mold having a central resin passage to introduce resin into the dry fibers located within a vacuum bagging assembly as disclosed by Palmer et al because such was a well-known manner to feed resin to an assembly in a vacuum bag wherein cumbersome tubing attached to or run through the vacuum bag is avoided which cuts down on the overall cycle time of the molding process.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al taken together with Palmer et al.
Hansen discloses all claimed features of the mold with the exception of a mold having a central inlet for supply of resin.
Palmer et al discloses a mold (174) with a central gate (242) to introduce resin (230) to dry fibers located within a vacuum bag on the molding surface.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the mold of Hansen et al by using a central resin inlet as disclosed by Palmer et al for the purpose of avoiding cumbersome tubing attached to or running through a vacuum bag.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bottler et al taken together with Holemana et al (EP 1795332 A1: figures 1-3 and paragraphs 8 and 16).
Bottler et al disclose all claimed features except for the thermoplastic film being made of PEKK.
Holemana et al disclose a method of forming a laminated fiber reinforced composite honeycomb structure for use in forming aircraft parts.  The honeycomb core is sealed with barrier films (22) of PEKK with the use of an adhesive film.  The reference cites the use of PEKK as being advantageous when forming aircraft parts because of its low dielectric constant to reduce radar profiles.
It would have been obvious at the time of the effective filing date of the application to modify the process of Bottler et al by using a PEKK barrier film as disclosed by Holemana et al for the purpose of reducing the radar profile of an aircraft.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches the method of claim 14 wherein the amorphous top and bottom films have a degree of crystallinity in a range of zero crystallinity to 5 percent crystallinity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        12/15/2022